On April 4, 2005, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison with three (3) years suspended, for violation of the conditions of a suspended sentence for the offense of Burglary, a felony; and Count II: Five (5) years in the Montana State Prison with three (3) years suspended, for violation of the conditions of a suspended sentence for the offense of Burglary, a felony. The sentences shall run consecutively with each other and with Cause Numbers 2008 and 2025.
On August 8,2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Lyle Panasuk. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence *95or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the Application for Review of Sentence is dismissed.
Done in open Court this 8 th day of August, 2005.
DATED this 17th day of August, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.